Title: The Commissioners to Abraham Whipple, 6 June 1778
From: First Joint Commission at Paris,Adams, John
To: Whipple, Abraham


     
     Passy, 6 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:128–129. The Commissioners congratulated Whipple on his escape from the British blockade of Rhode Island, voyage to France, and arrival with the frigate Providence at Paimboeuf, all of which had been recounted in his letter to Benjamin Franklin of 31 May (PPAmP: Franklin Papers). He was also informed that J. D. Schweighauser at Nantes would assist him in obtaining whatever supplies and repairs were needed.
     On the previous day two letters, the one advising Whipple to come to Brest, and the other requesting Samuel Tucker, after a three or four weeks’ cruise, to come to Brest for further directions, had been drafted, probably by Arthur Lee, but not sent (PCC, No. 102, IV, f. 10–11).
    